PER CURIAM.
Although the petitioner corporation’s president suffered a stroke resulting in paralysis and loss of the power of speech in 1949, the petitioner continued to pay him a $30,000 salary in each of the following two years, and a salary of $24,-000 the third year. Deductions made by the petitioner for these payments were disallowed in their entirety by the respondent Commissioner. The Tax Court found that, “A reasonable allowance for compensation for the personal services actually rendered by Perel, as well as for compensation for past services actually rendered, was not more than $10,000” for each of the years involved, and accordingly redetermined the asserted deficiencies. A careful review of the record leaves us unconvinced that this dis-positive finding of fact was clearly erroneous.
The decision of the Tax Court therefore must be and is affirmed.